Citation Nr: 1427817	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After a careful review of the record, the Board observes that in a July 2011 rating decision, the Veteran was granted service connection for his left ear hearing loss, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2013).  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in July 2011; however, in his VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issue of entitlement to service connection for right ear hearing loss is not before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The preponderance of the competent and credible evidence weighs against a relationship between the Veteran's tinnitus and noise exposure during military service.  



CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
 Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

The VA satisfied its duty to notify when it issued a May 2010 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

The Veterans Claims Assistance Act of 2000 (VCAA) further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The Veteran was afforded a VA audiological examination to determine the etiology of his tinnitus in June 2010.  An addendum VA opinion was also provided in July 2011.  The VA examination and addendum opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for bilateral tinnitus.  For the following reasons, the Board finds that service connection is not warranted. 

The Veteran contends that while serving in the military as a wireman, he set up and maintained communications, which exposed him to noise from artillery fire.  He said he was never provided hearing protection.  Now, he experiences constant ringing, buzzing or chirping sounds in his ears.  See March 2010 statements in support of claim.  

As an initial matter, the Board observes that the Veteran's service personnel records reflect that he was assigned to the Battery B, 29th Artillery and his Form DD 214 states that his military occupational specialty was as a wireman.  Therefore, the Veteran's assertion that he was exposed to hazardous noise while in service is credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Therefore, the Board concedes that the Veteran was exposed to hazardous noise while in service.  Nevertheless, the competent and credible evidence must still show that the Veteran's bilateral tinnitus is related to such noise exposure or otherwise related to service.

The Veteran's STRs do not reflect any reports of tinnitus or ringing in the ears.  His September 1968 self-report of medical history noted no ear trouble.  His September 1968 separation examination noted no complaints or findings of ringing in the ears or related problems.  As the Veteran's STRs are negative for any treatment, complaints or diagnoses of tinnitus, the records weigh against a finding that the Veteran's bilateral tinnitus manifested during his period of military service.  

The record also reflects that the Veteran's only treatment for tinnitus was in May 2009.  A May 2009 VA treatment record documents that about three to four months prior, the Veteran reported noticing a "roaring," sometimes also identified as a "frying" or "crickets" sound, in his ears bilaterally.  He said that the sound occurred both when it was quiet and when he watched television.  He did state that the sound was absent when he wore his hearing aids.  The VA audiologist noted that his tinnitus was non-pulsatile, bilateral and intermittent.  The May 2009 VA treatment record does not provide any indication that the Veteran's bilateral tinnitus was related to his military service.  

In June 2010, the Veteran underwent a VA audiological examination.  The VA audiologist noted that the Veteran currently experienced constant, bilateral tinnitus with an onset one year ago.  The Veteran reported exposure to artillery noise in service and post-service noise exposure to machinery working for the Missouri Department of Transportation.  Based on the Veteran's 40-year period between his discharge from service and the onset of his bilateral tinnitus, the VA audiologist opined that the bilateral tinnitus was not caused by or the result of acoustic trauma during his military service.  The VA audiologist also found no correlation between his pre-existing hearing loss and his current tinnitus.  See July 2011 addendum VA opinion.

In the Veteran's July 2011 VA Form 9, he argued that the VA audiologist mischaracterized his post-service noise exposure.  The Veteran said that he was only exposed to a beeping noise from a road grader when it was backing up and that he was not exposed to any other machinery or equipment noise while at work.  He also asserted that while his current bilateral tinnitus symptoms were now constant, his symptoms had previously been intermittent.  The Veteran, notably, did not dispute the VA audiologist's report of the onset of his tinnitus.  

The Board acknowledges the Veteran's contentions about the extent of his post-service noise exposure; however, the Board still finds that the June 2010 VA audiologist's conclusion to be the most probative evidence of record regarding whether the Veteran's bilateral tinnitus is related to his period of military service.  The opinion was based on the length of time between the Veteran's separation from service and his own report regarding the onset of symptoms.  As the rationale for concluding that the Veteran's tinnitus was not related to service was not based on any post-service noise exposure, the VA audiologist's characterization of that noise exposure does not undermine the opinion.   

The Board also recognizes that the Veteran is competent to describe the history of his symptoms.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran asserts that his bilateral tinnitus is related to his in-service noise exposure.  However, the Veteran did not report experiencing symptoms of tinnitus until more than 40 years after separating from service.  Furthermore, the Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active duty service.  Therefore, the Board gives more weight to the June 2010 VA audiologist's opinion given her medical expertise on audiological matters.  

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


